Filed 07/08/19
      06/29/19   Case 19-24158   Doc 8
                                     2
Filed 07/08/19
      06/29/19   Case 19-24158   Doc 8
                                     2
Filed 07/08/19
      06/29/19   Case 19-24158   Doc 8
                                     2
Filed 07/08/19
      06/29/19   Case 19-24158   Doc 8
                                     2
Filed 07/08/19
      06/29/19   Case 19-24158   Doc 8
                                     2
Filed 07/08/19
      06/29/19   Case 19-24158   Doc 8
                                     2
